Foster, J.
We are quite prepared to give our-assent to the doctrine insisted on by the defendants’ counsel, at least SO far forth as to h'old that the admission of a fact, made on. *317and for the purposes of one trial, does not bind the party thus making it, so as to prevent him from disputing the truth of that fact, at another trial. This however is not the question, certainly not the whole question, presented by this motion.
On the trial of this case it appears that it became necessary to prove the incorporation of the defendants, their existence, and that certain persons were officers of the corporation at a time specified in the declaration. To prove these facts the plaintiff offered evidence that, at a former trial, the defendants’ counsel admitted them to be true. To the admission of this testimony the defendants objected, and offered proof that said facts were admitted for the purposes of the former trial, and that the plaintiff previously to the present trial had notice that the same would not again be admitted, but would be denied.
The court admitted the testimony, and we think correctly. What occurred at a former trial, so far as it throws light on the questions involved in the pending issue, made up and to be decided between the same parties, must be admissible in evidence. General rules regulating the admissibility of evidence require it. If at a former trial certain facts were admitted as true which it becomes important to prove in a subsequent trial, that such admission was made may he proved as a fact. Admissions by a party, or by an authorized agent, either in court or out, may be given in evidence. But the • circumstances surrounding the admission, the purposes for which it was made, and the conditions attached to it, may be fully shown. It may not infrequently happen that a party will not be bound by an admission, and will not be estopped from denying its truth. And in view of the showing on both sides, allowing each party to prove the whole truth, it will be for the triers to ■determine how the proof stands on the facts in controversy, on which the admission is claimed to bear.
These principles were acted on, substantially, in the court below. • They seem to us just and reasonable and in harmony with the law of evidence.
A new trial is not advised.
*318Iii this opinion Seymour, C. J., Carpenter, and Phelps, Js., concurred.
Park, J., was of opinion that, inasmuch as it is found as a fact iu the case, that the counsel for the defendants on the former trial expressly limited their admissions to the purposes of that trial, and so informed the counsel for the plaintiff' at the time the admissions were made, thus making the limitation a part of the admissions themselves, they could not be regarded on the second trial, and that the evidence should have been excluded.